*47DISSENTING- OPINION.
BOND, C.
— Plaintiff sues Kansas City (a municipal corporation) and the Robert J. Boyd Paving & Construction Company (a business corporation) to recover for personal damages sustained by the belated explosion of a stick of dynamite, employed in blasting rock to make a course for a sewer in process of construction under a contract between the defendants.
The gist of the allegations of plaintiff’s petition is, to-wit: That the defendant city exists and is governed under a special charter, whereby it is empowered to enact ordinances for causing and regulating sewer construction, in pursuance of which it has employed a large number of sewer inspectors;.that it is required by its ordinance to employ, and has employed, a city engineer, skilled in the science of engineering, and assistants; that its engineering department supervises the construction of public and district sewers; that its city engineer is required to prepare plans, specifications and estimates of the costs of all public work, and report all violations of any contract for the doing of such work, and to superintend the execution thereof; that no person is allowed to do any blasting within said city without first obtaining from the city engineer a permit therefor, issuable only on the condition that he is satisfied that the applicant is “in every particular a safe, careful and suitable person to use and an expert in the use of all explosives used in blasting,”' and has entered into a bond, conditioned that such person will carefully and prudently use such explosive; that said city passed an ordinance for the construction of a “district sewer in sewer district No. 144, approved March 29, 1901,” and entered^ into a contract with its codefendant for constructing a sewer in said district; that said contract, among *48other things, provided that the work done thereunder should he “in conformity with the plans of such work on file in the office of the city engineer in Kansas City, and in strict obedience to the directions which may, from time to time, be given by said city engineer or his authorized agents, and also in accordance with the following specifications: The contractor shall not blast any .rock or allow the same to be done on this work without taking such precautions by covering or otherwise as shall prevent damage or injury to person or property;” that in pursuance of the aforesaid contract, the defendants and each of them employed a gang of men, of. which plaintiff was a member, who were under the immediate superintendence, direction and control of a foreman, “who was a vice-principal of defendants, with power to direct them in the performance of their duties;” that plaintiff was a member of a gang of drillers under said foreman, and that it was the duty of the plaintiff and the members of his gang by the use of steel drills, about six feet and four inches long and having bits one and one quarter inches in diameter, to drill holes in the rock through which said sewer was to be constructed, and “that the drilling of said holes under the direction of said foreman was the sole duty of the plaintiff and the members of the drilling gang;” that the work performed by them consisted of drilling “a series of holes about two and one-half deep and about two feet apart,” after which the said foreman and powder man (under his immediate direction and control) “would load said holes with giant powder or dynamite, putting about two and one-half sticks of said explosive in each hole, then putting on the cap and fuse for each hole, then tamp each hole full with sand and dirt, and leaving the fuses extending out of each hole, and then said foreman would light said fuses and shoot said series of holes;” that it was usual and customary to count the number of said holes before *49exploding them, and then to keep count of the numoer of explosions as they took place so that it could be known whether any had failed- to occur; that the count of the noises of the respective explosions was then verified by an examination of the respective holes which had been loaded with dynamite; that the plaintiff and the members of his gang had nothing to do with the loading and exploding of said holes, nor of the subsequent examinations of the place, nor with the cleaning out of unexploded powder; that these duties were performed by said foreman and said powder man, who were required, after finding from examination that it was safe so to do, to employ a different gang of men to clean up the broken rock caused by said series of explosions; after that was done, “the plaintiff and his gang of drillers would be ordered to drill another series, and this process would be repeated until the excavation was made as deep as desired.” The petition then alleges, to-wit.: That on the afternoon of July 13,1901, a series of holes which had been drilled by the plaintiff and his gang of drillers was attempted to be exploded by said foreman (Kelleher) and said powder man (Moriarity); that said July 13 was Saturday, and no work was done in said sewer on the Sunday following; that Saturday and Monday the broken rock caused by the explosion of Saturday was cleaned up by the other set of men under said foreman (Kelleher), with which other set of men plaintiff had nothing to do; that by reason of the negligence and carelessness of the defendants, through said foreman (Kelleher) and said powder man (Moriarity), one of the loaded holes in said series of holes, which said foreman and said powder man had not caused to explode on Saturday, was left filled with dynamite; that the existence of said loaded and unexploded hole was unknown to plaintiff and the gang of drillers with whom plaintiff was working; that the existence of said *50unexploded hole and the danger thereof to the plaintiff was known to defendants, or would have been known to them and each of them by the exercise of ordinary care on their part prior to the time of the injury to the plaintiff herein alleged; that on Monday, the 15th day of July, 1901, the defendant contractor and the defendant city, through their foreman (Kelleher) negligently ordered plaintiff and his gang of drillers to go back to the place where said series of holes had been attempted to be exploded on the Saturday previous for the purpose of drilling another series of holes at said place; that in pursuance of said negligent order, said plaintiff and the other drillers in his said gang of drillers went back to said place for the purpose of drilling a new series of holes; and that while one of said gang of drillers was at work drilling a hole near the place where plaintiff was also drilling, his work caused the dynamite which had been negligently left in one of the holes since the Saturday previous to be exploded with great force and violence and to the injury of plaintiff in the following manner: “The total and permanent loss of the sight of both of his eyes, great injury to body, his private parts, his chest, face, forehead, a broken jaw, causing long illness and suffering and mental anguish, and the permanent inability thereafter to do any work, so that he has become an object of charity and an inmate of the poor farm.” The petition then adds “that at the time said other driller was at work near the plaintiff neither he nor the plaintiff had any knowledge or warning whatsoever of the existence of said unexploded shot or charge at said place; that said unexploded shot or charge constituted a latent danger in plaintiff’s said place of work, and that said latent danger was known, or would have been known by reasonable care, to the defendants and each of them, as well as to their said powder man and their said foreman, and to the inspectors of the defendant city, who were present on *51said work throughout the construction of said sewer, superintending said work and giving orders to the foreman and men at work thereon, in time to have enabled said defendants and their said foreman, powder man and inspectors to have removed said unexploded dynamite and to have warned the plaintiff of the existence thereof; that the defendants and their foreman, powder man and inspectors negligently and carelessly failed to remove said danger and negligently and carelessly failed to warn the plaintiff of the existence thereof. But through their foreman negligently and carelessly ordered said plaintiff and his gang of drillers to go to said place and drill a new series of holes at said place where said unexploded charge of dynamite, a highly explosive powder, had been left. The petition charges that said foreman (Michael Kelleher) and said powder man (Maurice Moriarity) “were not safe, careful or suitable persons to use said explosive, and ivere neither of them experts in the use of said explosivethat neither of them “were competent persons for said wofk of blasting, and that the defendants and each of them were negligent in entrusting said work to said foreman and said powder man,” whose incompetency and lack of expertness in the use of said explosive were known to each of the defendants; that the defendants and each of them negligently failed to select and employ on said sewer construction a blaster who was qualified for the work under the provisions of ordinance No. 883, requiring all such persons to make proof of competency and procure a licence before doing any blasting within said city, which ordinance and every other ordinance pertaining to the work of constructing the sewer, the contract, expressly stipulated should be complied with in the doing and progress of the work; that this covenant of the contract was negligently violated by both the defendants,; that the work in respect to which said carelessness occurred and which caused *52plaintiff’s injury was the work of blasting with giant powder or dynamite; that both defendants knew the necessity of said blasting and the necessity to use that dangerous explosive in removing the 2450 cubic yards of .rock excavation provided for in their contract; that both defendants knew the incompetency and unfitness of their said foreman and powder man, by reason of which the unexploded stick of dynamite was left in the rock at the place where plaintiff was negligently ordered by them to drill a new series of holes, without any warning or knowledge whatsoever of the proximity of his work to the unexploded stick of dynamite. The petition then specifically charges-that the defendants knew that said powder man “by reason of his age and infirmities 'and general deficiencies was utterly incompetent to be the powder man on said job;” that through the negligence of this incompetent powder man and incompetent foreman the missed shot of dynamite was not discovered and removed, and plaintiff was ordered to work at a place dangerously near thereto without any knowledge or information whatever of the existence of his peril. The petition also charges that the codefendant of the city was an insolvent corporation, “and was not a fit, proper or suitable corporation for the city to enter into said contract with, ’ ’ .and that the city was negligent in making said contract, for it knew, or by reasonable care could have known, these facts; that neither the construction company nor its foreman nor blaster had any license or permit, *as required by the city ordinance, to do blasting on said work, and that the defendant city and its codefendant negligently and carelessly' violated their contract requiring that such license should be procured before the work was done.
The contract set out in the petition empowered the engineer to direct the “mode” of doing the work, and provided that if any person “refused or neglected” to obey his instructions, or appeared to him *53to be incompetent, that such person should “be at once discharged;” that the engineer should have power to annul the contract for good cause, and his decision should be conclusive of the existence of such cause on all litigation between the parties and should preclude any damages therefor.
The petition also pleaded that the legal effect of the contract vested the defendant city with full control and direction as to the manner of doing the work, the materials to be used, and the result to be accomplished in its entire performance.
To this petition, the defendant city interposed a general demurrer, which was sustained. Plaintiff voluntarily dismissed as to the defendant Construction Company, and appealed from the order sustaining the demurrer and dismissing his petition.
I. In considering this appeal it must be constantly borne in mind that Kansas City is a municipal corporation, and, as such, possesses a double capacity- — -the one public or governmental, the other private or contracting; that in the exercise of its first function it can incur no civil liability to-any person; that in the exercise of its second faculty it is suable by any aggrieved person, and is subject to the same control which the courts exert over all persons; that in the work of constructing sewers, whether directly or by letting to contract, Kansas City acts only within its business powers; and for its contracts and torts in the prosecution of that work is open to suit in the same manner and to the same extent as a private person doing or causing to be done the same work. [Donahoe v. Kansas City, 136 Mo. 665; Dolan v. Laclede Gas Light Co., 145 Mo. 550; Ely v. City of St. Louis, 181 Mo. 723; State ex rel. v. Gates, 190 Mo. l. c. 550; Barree v. Cape Girardeau, 197 Mo. l. c. 389; Broad*54well v. City of Kansas, 75 Mo. 213; Werth v. City of Springfield, 78 Mo. 107; Wegmann v. City of Jefferson, 61 Mo. 55; Thurston v. City of St. Joseph. 51 Mo. 510.] That the defendant city, like every municipal corporation, is under a primal duty, which it cannot delegate, to keep its streets and sidewalks in a condition of reasonable safety, fox the use of persons acting with ordinary care. [Ryan v. Kansas City, 232 Mo. 471; Russell v. Columbia, 74 Mo. 480; Welsh v. St. Louis, 73 Mo. 71.]
II. Plaintiff’s petition must be reviewed under the rule prescribed for that purpose by statute, to-wit: “In the construction of a pleading for the purpose of determining its effect, its allegations shall be libei'ally construed with a view to substantial justice between the parties.” [R. S. 1909, sec. 1831.] Now, the petition in this case is met by a general demurrer only. This form of attack does not reach any indefiniteness or imperfection of statement less than a total omission of all allegations from which any cause of action may be fairly implied or inferred. [Rodgers v. Fire Ins. Co., 186 Mo. l. c. 255-6 ; Eads v. Gains, 58 Mo. App. l. c. 594; State ex rel. v. Carroll, 63 Mo. 156; Marie v. Garrison, 83 N. T. 14-23.]
The only defense urged by the defendant in this case is that the allegations of the petition demonstrate that the contract between it and the contracting company created the relation of owner or proprietor and independent contractor; and, hence, that it is not responsible in damages either to the public at large or the servants of the contractor for any injury caused by the wrongful or negligent conduct of the contractor or its representatives in the performance of the work. In order to maintain this defense, the defendant city must show from the allegations of the petition that relation was legally created. There are cases in which it is held that the owner or proprietor may be *55sued by Ms own servants for the tortious acts and negligences of the independent contractor or Ms representatives. [Herdler v. Buck’s Stove & Range Co., 136 Mo. l. c. 16; Burnes v. Railroad, 129 Mo. l. c. 56; Leslie v. Coal Mining Co., 110 Mo. 31; Sackewitz v. Am. Biscuit Mfg. Co., 78 Mo. App. l. c. 153; Bartley v. Trorlicht, 49 Mo. App. 231-2-3; Northern Pac. R. R. Co. v. Herbert, 116 U. S. 642; The Magdaline, 91 Fed. 798; Chicago & Alton R. R. Co. v. Eaton, 194 Ill. 441.] As the plaintiff in this case was not ostensibly the servant of the city, his right to recover, like that of any innocent passer-by, who might have been injured in the same way, must depend upon the legal relationship of the city and the contracting company, as it is disclosed by the facts stated in the petition.
This reduces the matter to a single issue of law, based upon the fair legal intendment of the facts pleaded. Does the transaction between the parties show as a necessary legal conclusion that the Construction Company became an independent contractor, as that status is,defined by law? .
If one person is set to work upon the property of another, he must act in one of two capacities: first, as the servant or agent of the owner, who is therefore responsible for his acts in the course of his employment; or, second, as an independent contractor, by virtue of a contract sufficient in law to create that relation, in which case Ms torts and negligencies cannot be imputed to the owner by Ms servant or the public. There is no middle position which can be occupied by one person who is in possession and at work on the property of another by the owner’s consent or permission. He must be there either on behalf of the owner or on Ms own behalf under a- valid contract to that effect. For he could' only be on the premises otherwise by a trespass, and that is neither claimed nor could it be claimed under the case made in this petition. Now, the law has distinctly and positively *56adjudged the elements necessary to the formation of a contract whereby one becomes an independent workman on the property of another. It follows that any agreement with the owner which lacks any element necessary to make the workman an independent contractor, leaves him occupying the only other condition which has been shown to remain, that of representative, agent or servant of the owner. The legal formula of a contract adequate to create the relation of independent contractor between a workman and the owner of the property has been crystallized into certain and positive requirements which have been again and again quoted in exact languag'e and adopted by the appellate courts of this State in an unvarying current of authority. It is thus expressed: “The general rule is that one who has contracted with a competent and fit person, exercising an independent employment, to do a piece of work, not in itself unlawful or attended with dangers to others, according to the contractor’s own methods and without his being subject to control, except as to the results of his work, will not be answerable for the wrongs of such contractor, his sub-contractor, or his servants, committed in the prosecution of such work. An independent contractor, within the meaning of this rule, is one who renders service in the course of an occupation representing the will of his employer only as to the result of his work, and not as to the means by which it is accomplished.” [2 Thompson on Negligence, p. 899, sec. 22; Gayle v. Missouri Car & Foundry Co., 177 Mo. l. c. 446; Fink v. Missouri Furnace Co., 82 Mo. 276; Hilsdorf v. St. Louis, 45 Mo. 98; Young v. Moon, 107 Mo. 334; Crenshaw v. Ullman, 113 Mo. l. c. 639; Lancaster v. Insurance Co., 92 Mo. 460; Dillon v. Hunt, 82 Mo. 150; Loth v. Columbia Theatre Co., 197 Mo. l. c. 354; Mullich v. Brocker, 119 Mo. App. l. c. 337; Wharton on Negligence, sec. 181; Brannock v. Elmore, 114 Mo. l. c. 62;. McGrath v. St. Louis, 215 Mo. l. c. 209.]
*57To obtain the shield of an independent contractor, the owner or proprietor must, first, select “a competent and fit person,” engagedin an independent calling; second, the work committed to him must be neither ‘‘attended with danger to others” nor unlawful; third, the contractor must be allowed to do the work, according to his own methods and only,subject to control by the owner “ as to the results of his work.” Without the concurrence of each and all of these conditions, the condition, of independent contractor cannot legally exist. The decisions in this State have, not only affirmed this doctrine by the adoption of the foregoing definition, but they have held, on the various occasions when it became necessary to consider the effect of the absence of any one of these legal requirements, that the relationship of owner and independent contractor was thereby prevented, and that the owner was left responsible just as if he did the work on his own behalf. As far as necessary we will cite these instances seriatim.
First. As to the necessity of contracting with “a competent and fit person.” The case was this: The defendant was excavating his lot for the purpose of erecting a house thereon. The excavators were independent contractors. Plaintiff was injured by a fragment of rock thrown into the air by the blasting made by the excavators contrary to the safeguards of a city ordinance. The court held that the ordinance in question was a wise and valid regulation and made for the protection of persons and property from injury, and had it been observed the injury to plaintiff “would not probably have occurred;” that the evidence showed that the owner was acquainted with the careless methods of blasting adopted by the contractors, and that this would entitle the plaintiff to recover. Adding, “An employer cannot relieve himself from liability by giving the contract to one who is known to be incompetent or negligent.” citing cases. *58[Brannock v. Elmore, 114 Mo. l. c. 62.] Again, plaintiff’s two year old child fell into a vault left uncovered by an independent contractor in construction work on the owner’s premises. The court held under these facts that there could be no recovery solely for the following reasons: “It is not alleged and there is no evidence tending to prove that the contractor was not a competent person to do the work. The work was not in itself of a dangerous character, did not necessarily create a nuisance, nor involve a trespass upon the property, of others, and the defendant did not interfere in the direction of its performance. In such case the defendant (the owner) cannot be held liable for the negligence of the contractor,^and the action of the court might well be sustained on this ground.” [Wiese v. Rename, 140 Mo. l. c. 298-299.] In a recent case, speaking of the effect of failure on the part of the owner to select a fit and competent person, this court, after showing that the work complained of was not dangerous but was caused by the mere “negligence” of an independent contractor, or his servants in the execution of it, added: “In the latter case the contractor alone is liable unless the owner is in default in employing an unskilful or improper person as contractor.” [McGrath v. St. Louis, 215 Mo. l. c. 209.] The court accordingly held in that case that, there being nothing dangerous in the character of the work to render the owner liable and the injury having been caused by the mere negligence of a competent and fit contractor, the defendant city was not liable to the plaintiff for damages so received. This question was also ruled -in the St. Louis Court of Appeals. There the injury complained' of resulted from damage to plaintiff’s property from being run into by a horse which had been delivered by the defendant for the purpose of having it broken to harness. The question arose, whether the party undertaking to do this was an independent contractor. Af*59ter defining -what was necessary to constitute him as sucli and adverting to the evidence tending to show that lie lacked competency for that employment, the' court said: “But a proprietor will not be exonerated from liability for negligence in the doing of work which he lets out to an independent contractor unless he used care to select a competent person as contractor —one who not only had an occupation, but reasonable skill in performing the tasks pertaining to it. If a person entrusts the performance of work, of a kind likely to result in harm to third persons unless cautiously and skilfully done, to a manifestly unfit person, as -an independent contractor, the employer will be responsible for the consequences of such contractor’s incompetency. Breaking horses to harness is not necessarily dangerous to others, if properly done; and in selecting a contractor to do work of that character, a proprietor need only use ordinary -care to choose a competent person. But if he is careless in selecting,' he remains liable. [Citing cases.] It follows that if Brocker carelessly selected an incompetent person to break the horse, he was liable for an injury resulting from his contractor’s negligence.” [Mullich v. Brocker, 119, Mo. App. l. c. 339.]
The basic idea of this principle is, that a person exercising a special calling must possess reasonable skill and qualification for that work, without which he is not in reality a contractor, builder, architect o.r manufacturer, as the case may.be; and that the owner, having knowledge of such deficiency, cannot supply it by mere agreement and thereby make him in law what he is not in fact. The effect of these decisions is in strict accord with the foregoing definition which they apply as the test of the status of an independent contractor. Hence, where the contract of the owner fails on account of the known incompetency of the ostensible independent contractor to create that relation with.him, the contractor is thenceforward only to be re*60garded in law as acting on behalf of the owner; and the owner’s responsibility is then measured by the settled-rules of master and servant. This has been distinctly ruled in each of the four cases last cited so far as the general public can be affected. Why does not the same principle apply when an action is brought against the owner by an employee of such ostensible contractor, and when it is shown that the injury occurred solely by reason of his inefficiency and incompetency, and that these were known to the owner at the time he attempted to employ the contractor ? There can be no distinction in the right to recovery of such servant and a member of the general public, if, as has been shown, such a contract between the owner and contractor was legally insufficient to serve its purpose and. therefore left the parties in the only other possible relation, to-wit, that of owner or proprietor who has put another, whose incompetency he knows, to the doing of constructive or other work on his property. The .reason given for an attempted distinction is, that the owner has no' contractual relations with the employees of the workman. The answer is, that the owner has no contractual relations with the general public, and yet his liability to one of them for an injury resulting from the employment of an incompetent contractor is unquestioned under the decisions in this State. It must follow that no distinction can exist in the two cases founded on the want of contractual relations. And that it cannot be scientifically held that redress may be had by one which is not obtainable by the other, unless some other distinction can be found in the cases. The truth is, that, if the existence of contractual relations is at all necessary, then in law and in fact the servant of a contractor who has been employed with actual knowledge of his incompetency, is in contractual relations with the owner, because the effect in law of an employment so made is to make the contractor the mere representative of the *61owner. This is a greater reason why such servant should not be shut off from a recovery which is open to a member of the general public having no contractual relations with the owner either in fact or in law. If a higher right exists in either case, it attaches to the position of servant of the pseudo-contractor, for the owner or proprietor knew when he employed him of his unskilfulness and incompetency, and knew that he must bring to his work ordinary laborers, like the plaintiff, who would probably suffer injury by reason of his want of skill and capacity, and that such would be the direct result of the contract made by the owner. With such knowledge and so contracting, the owner can, in reason, possess no greater defense when sued by the servant of the alleged ■ contractor than if sued by a member of the general public, injured in the same way. Suppose, when this injury occurred, a lounger on the streets of the city had been struck by the same explosion which injured the plaintiff. As to such passer-by the liability of the defendant city is settled by. the foregoing decisions in this State, under the averments of the petition that such injury was caused by the incompetency of the man in charge of the work, which was known to the city at the time he was employed. Can the plaintiff be in a worse position than that of the street lounger? Plaintiff was employed to do manual labor, and while pursuing that calling and with no knowledge, thought or warning of the danger which impended from the interposition between him and the city of an incompetent contractor, was his situation less protectable by the law than that of the vagrant injured at the same time, place and manner? It is submitted this statement of these concrete facts to which the position assumed on behalf of the city leads, necessarily proves that it cannot be maintained with any regard to logic and principle or to justice and harmony in the administration of the law. The rule that an owner is disabled by law from making *62an incompetent person his independent contractor by merely agreeing so to do, with knowledge of bis incompetency, is clearly and explicitly held in all tbe courts of Missouri. But it is said there is a different ruling in a case cited from Minnesota. [Schip v. Pabst Brewing Co., 64 Minn. 22.] As to tbis case, tbe learned annotator' of tbe Lawyers’ Reports, after citing it, adds: “But tbe weight of authority is opposed to tbe restricted doctrine thus enounced.” He states further, that it is contradicted by numerous decisions elsewhere which exempt an employer from liability only who has used reasonable diligence to select a “competent contractor.” [Citing cases.] And adds conclusively, to-wit: “Tbe doctrine that tbe employment of an incompetent contractor is culpable negligence which raises a cause of action, in favor of any one who is injured by conditions or occurrences which would not have existed or happened if tbe contractor had been competent, is also sustained by categorical statements and explicit decisions.” [Citing tbe Missouri cases and numerous decisions of other States; 66 L. R. A. 942, ánd notes by tbe Annotator.] It can hardly be that tbe courts of Missouri should be asked to overturn tbe settled rule announced in its own decisions in favor of the irrational doctrine and unsupported view of the Minnesota court. We, therefore, rule that tbe petition in tbis case did state a prima facie cause of action for injuries suffered by tbe plaintiff in consequence of tbe negligence of tbe incompetent corporation, acting in tbe role of independent contractor, and in consequence of tbe negligence, unfitness and want of qualification of its foreman (Kelleher) -and its blaster (Moriarity); all of which was known to tbe defendant city when it made the contract for letting tbe work and during tbe prosecution thereof, as is shown by tbe statements in plaintiff’s petition, which are to be taken as true in reviewing the rulings sustaining the general demurrer.
*63HI. The next essential comprised in the above quoted definition is, to-wit, that the owner cannot delegate his responsibility for ordinary care on the pari of the contractor employed to perform work which 'is “attended with danger to others.” The violation of this requirement of the law has been repeatedly presented and adjudged in the decisions in this State, and it has been settled that such responsibility on the part of the owner is non-delegable, and no case has been presented in this State wherein he was permitted to divest himself of that duty by letting the work to another person. In one of the earliest cases an employee of the contractor engaged in altering a building was injured by the falling of a wall. He sued the owner of the property, who made two defenses: First, a denial of negligence; and, second, a plea that the entire work was done by contractors in accordance with plans of an architect and that the injury sued for arose thereafter ‘ ‘ from the carelessness of contractors, ’ ’ etc. Under this plea defendant’s evidence tended to show that e carpenter working for the contractor negligently removed a prop, causing the wall to fall upon the plaintiff. As to this defense and the evidence tending to sustain it, the court conceded that the accident happened after the turning over of the premises to the contractor, and said: “But if the defendant’s plans of rebuilding, as recommended by his architect, required the use of materials and structures that were unsafe, his responsibility, for any injury accruing by reason of such plans, was not transferred to the contractors.” Adding: “EJhere can be no question of the liability of defendant, if the damage resulted from inherent defects in the old wall, which the contractors were directed to make use of in the new building.” The verdict and recovery by the plaintiff were .affirmed. [Horner, Adm’r, v. Nicholson, 56 Mo. l. c. 222, 235.] The same principle was held to entitle an adjoining proprietor to recover of the *64owner of a building’ for injuries caused by its being negligently pulled down by an independent contractor. T’be court saying: “It is immaterial in such case whether the work be done by the proprietor or by an independent contractor.” [Dillon v. Hunt, 105 Mo. l. c. 161.]
Again, the right of an adjoining proprietor for damages to her property caused by the excavating work of an independent contractor engaged in the service of another, was held to exist against the owner who employed the contractor, if the petition had stated that the work was in its nature dangerous to the property of others, the court saying: “In cases of this character it seems that the principal is liable for any injury that is occasioned by reason thereof, notwithstanding the relation of respondeat superior may not exist, and the party doing the work is an independent contractor.” [Crenshaw v. Ullman, 113 Mo. l. c. 640, citing Thompson on Negligence, sec. 24, p. 901.]
Again, the job of lowering signs had been let to an independent contractor. A passer-by was injured. The owner and not the contractor was sued. The court held that a recovery could be had, adding: “But the injury in the case at bar resulted directly from the acts called for and made necessary by the contract, that is, the changing and replacing of the sign, and not from acts which were merely collateral to the contract; and if by the negligence and carelessness of the men handling the sign it fell upon and injured plaintiff, the company is liable as if it had directly performed such acts.” [Loth v. Columbia Theatre Co., 197 Mo. l. c. 354, citing Bridge Co. v. Steinbrock, 61 Ohio St. 215; Deming v. Railroad, 169 N. Y. 1; Inhabitants of Lowell v. Railroad, 40 Mass. 24; 16 Am. & Eng. Ency. Law (2 Ed.), 196.]
It is not claimed that these decisions do not settle the principle that an owner cannot shift to another Ids duty to see that “work attended with danger,” if *65done on his property, shall be performed without negligence; but it is urged, first, that this rule cannot be invoked by an employee or servant of the contractor; and, second, that the blasting contracted for in this case, was not work attended with danger to others. This first objection is completely within the reasoning whereby it was shown above, that the contention that an owner might be liable to the public, but not to the servants of the contractor, for injuries caused by the owner’s employment of a person known to be unfit and incompetent to perform the work, is without any support either in reason or authority. All that was then said applies with equal conclusiveness to the renewal of that objection at the present time. No valid reason can be given why such a distinction should be made. The legal principle upon which the liability of the owner depends is, that he shall not directly nor indirectly put his property to such use as probably to injure others, without at the same time assuming responsibility for such injuries in so far as they are caused by his own negligence or the negligence of his substitute in the work. This creates a non-delegable duty, as to which it has been said with conclusive logic, “It is a contradiction in terms to speak of an absolute duty as being susceptible of delegation. If it can be delegated in any particular instance, it ceases, ex hypothesi, to be absolute.” [2 Labatt on Master and Servant, see. 559.]
We have been totally unable to find any precedent which announces a logically tenable ground for the doctrine that the owner, resting under a personal duty east upon him by law as an essential incident to his ownership of property, may commit a breach of that duty without incurring liability to any person thereby injured, whether his own servant or the servant of one who (as contractor with the owner for doing that duty) negligently fails in its performance, or to a *66stranger. The duty being an imperative one and pnt upon the owner by law, he must perform it himself with due care or answer for due care on the part of any other person to whom he' may transfer its performance. For this reason he cannot make the transferee of that duty an independent contractor under settled principles of law. This incapacity of the owner is explicitly noted in the words of the definition of that relation quoted above and uniformly adhered to in this State.
The next objection is as to character of the work. Was this work “attended with danger to others?” In the cases illustrative of dangerous work, above cited, we find that it was held, to apply to turning over to an independent contractor the task of remodeling a building. The danger in that case grew out of the falling of an existing wall, caused by the pulling away of a prop by one of the servants of the contractor, to the injury of another. In the next case the danger arose to adjoining property from excavating work necessary to the erection of a building, done by an independent contractor. In the third case, the danger ensued from the work of lowering a sign attached to a projecting beam in front of the Columbia theatre. In each of these cases it was expressly adjudicated that the given work was “attended with danger to others.” In the case at bar the contract called for blasting by dynamite a mile and a third (2450 yards) of solid rock. Is it conceivable that this work was less dangerous than the three former instances in which it was so held? Is it not clear that the destructive natural force called into play by igniting sticks of dynamite inserted into bodies of solid rock is infinitely more dangerous than remodeling a standing wall, or excavating a cellar, or lowering a sign ? No possible misapprehension existed in the minds of the city authorities, for they passed a law that this particular work (blasting) should not be done within the limits *67of the city without a thorough ascertainment of the skilfulness and competence of the person doing the same, and without a license thereafter so issued to him, -based on that finding. This clearly shows that the city knew the peril likely to ensue from such work, and adopted a valid safeguard to prevent injuries therefrom. -It is apparent the city not only had knowledge of the true character of the work in question but provided a safeguard (which it did not comply with) for minimizing the danger. This knowledge possessed by the city of the dangerous character of the work is one which is also within the judicial knowledge of the courts. In the case of FitzSimons & Connell Co. v. Braun & Fitts, 199 Ill. l. c. 394, it is said: “The nature and power of dynamite as an explosive have been demonstrated by universal experience, and it is a matter of common knowledge that the use of dynamite as an explosive is intrinsically dangerous, and of this the courts will take judicial notice.” This was affirmed in the case of City of Chicago v. Murdock, 212 Ill. l. c. 12, where it was also held that the city could not divest itself of the character of princip l by letting a contract of that sort for the making of a public improvement within its limits, and that it was liable for damages caused by the negligence of the contractor on the doctrine of respondeat superior. [Ibid., 13.] Again, the Supreme Court of Connecticut, after an exhaustive examination of the authorities and in conformity with the text of Cooley on Torts, said: “We think, also, that the operation of blasting with dynamite is ‘intrinsically dangerous;’ that the court should have taken judicial notice that it is so. . . . It is a sound rule of law as of morals, that when, in the natural course of things, injurious consequences will arise to another from an act which I cause to be done, unless means are adopted by which such consequences may be prevented, I am bound, so far as it lies within my power, to see to the doing of that which is neees*68sary to prevent the mischief. Failure to do so would be culpable negligence on my part. [Citing an English ease.] Certain of the provisions in the specifications, . to which reference has been made, were apparently inserted in recognition of this principle. [This case was sewer construction.] But in such cases it is not sufficient that the employer contracts with another to use the care to prevent harm, which the hazardous nature of the stipulated work requires. He is bound, at bis own peril, to'see to it that such care is used. And he is responsible, as'for his-own negligence, if it is not.” [Norwalk Gaslight Co. v. Borough of Norwalk, 63 Conn. l. c. 527-528.]
We think in reason, experience, authority, and from the very terms of the contract made by the city, it is evident that the work of blasting as stipulated for was “attended with danger to others,” and that-this fact was known to the city at the time of the letting of the contract; and that the petition under review also states a prima facie cause of action against said city for the injury to plaintiff, caused by the negligence of the contractor or its representatives in the prosecution of the work.
' This reasoning does not involve, as has been suggested, the liability of 'the owner to the independent contractor himself. The latter plies Ids particular trade for livelihood. This implies a representation on his part that he is possessed of the requisite skill and competency. When he solicits employment in his own calling, he cannot ask the employer, who knows nothing of his special craft, to indemnify him against his own lack of qualification for his own trade, or against his own negligence. Such a notion is contrary to the axioms of the law. Volenti non fit mjuria. [Broom’s Leg. Maxims (5 Ed.), note p. 270.] On the other hand, the mere laborers employed by the person assuming to be a fit contractor have no skill in his particular mystery, nor are they expected to do other *69than manual work. This fact is well known to all employers and the public in general. Hence the relationship of the owner to them is essentially and radically distinct from that which he bears to the master of the handicraft.
The principle we affirm is, that in turning over work “attended with danger” to a contractor, the owner assumes no liability whatever with respect to him; but does assume that the dangerous work shall be performed with ordinary care, and that this responsibility extends to the common laborers, whom the owner knows must be employed by the contractor to assist in doing the work, as well as to strangers.
The case of Blumb v. Kansas City, 84 Mo. 112, is in irreconcilable conflict as to its ruling with the established law in this State. In the Blumb case, a lady was using a street whereon a contractor with the city was engaged in blasting to construct a sewer. The evidence showed that the city engineer who superintended the work had knowledge “that the men engaged in the work were guilty of carelessness in making the blast; ’ ’ that neither the city nor its engineer took any steps “to stop this careless blasting.” Plaintiff recovered $2000. It was nevertheless held that this should be reversed, and that it was not necessary under those facts for the city “to suspend or cancel the contract let.” If that doctrine could be sound, then the established rule in this State, enounced in every other case in which it has come up for review, that the city is under an absolute duty to keep its streets reasonably safe, must be repudiated. This undelegable duty on the part of the city is, however, maintained in the following cases: Ryan v. Kansas City, 232 Mo. 471; Benton v. St. Louis, 217 Mo. l. c. 700 (the latter citing all the cases); Lindsay v. Kansas City, 195 Mo. l. c. 178. The duty in question is nowhere stated with more pith and clearness than by Lamm, P. J., in the case of Benton v. St Louis, supra, where it is said: *70“It (the city) cannot shirk that duty, or shift it over to, or halve it with, others. So much is the clear law in Missouri.” In the light of this settled rule in this State, the Blumb case is illy considered, and, on this point should be overruled.
IV. Wholly independent of the liability of the defendant city arising from its abortive attempt by contract to make a competent contractor out of a corporation and its managers and representatives who it knew at the time of the contract were not such, and wholly aside from its effort to delegate to such corporation and persons its absolute duty to be responsible for the careful performance of work attended with danger, there is another distinct ground for the creation of a cause of action against the defendant city, which is positively alleged and stated in the petition in this case. It is this. The petition alleges that the city contracting through its engineer with the Construction Company stipulated and covenanted that each and all of its ordinances applicable to the doing of the work in question should be complied with (including the ordinance regulating blasting and requiring competent and licensed persons for that duty). This obligation assumed by the city enured to the benefit of all persons who would be injured by its breach. The defendant city, according to the allegations of the petition, committed an intentional and known breach of this contract and duty assumed by it and became liable for this neglect to any person thereby injured. This was not a case of liability arising from the failure on the part of the city to enforce a police ordinance. But the case made by the petition and the contract entered into by the city, is one for negligent breach of duty to require and prescribe safeguards to be employed in the doing of the work. That an action may be brought against the city which has let out work on its streets, for negligence, and that the ordi*71nances of tlie city regulating such work are evidentiary, in support of such action, has been distinctly and positively enounced by this court in a recent opinion with great clearness and force. According to the positive allegations of the petition under review, a cause of action is stated against the city for the 'negligent breach of its duty to require the work of sewer construction to be performed in strict accordance with its own ordinance safeguarding it. That ordinance and the contract requiring its precautions to be observed are set out in the petition in this case, and the charge is that the city negligently and knowingly failed to do its duty assumed by its positive agreement. Now, in speaking of the force and admissibility of such a precautionary ordinance, this court said: “The ordinances themselves do not make a prima facie case, but may be considered with other facts in determining the question of negligence or no negligence on the part of the city.” [Ryan v. Kansas City, 232 Mo. l. c. 485.] This differentiation between a cause of action originating from mere non-enforcement of a police ordinance and a cause of action based on negligence, in support of which such an ordinance is admissible, is clear and conclusive. Under the duty assumed by its contract in this case, the city was bound to require the observance of the safeguards prescribed by it, and which it covenanted to do in the very terms of the contract itself. Its negligence in failing to do this is the origin of one of the causes of action in the petition. Hence the ordinance in question is admissible in evidence as tending to prove that negligence, and for the added reason that the city contracted that it should be obeyed in this particular instance.
For this reason we hold that the petition under review stated a cause of action entirely apart from any relationship, if such could have existed, which is denied, of employer and independent contractor on the part of the city and its codefendant.
*72Our conclusion is that the allegations in the petition in this case, fairly interpreted, state three causes of action: First, for negligence arising out of the employment of a contractor known to be incompetent and unskilful; second, for the negligent performance of work “attended with danger to others” by the'contrac tor and its foreman and its blaster; third, for negli gence and breach of duty on the part of the city in failing to require the observance of the safeguards against injury, which it contracted should be used
These conclusions put no obstacles whatever in the way of improvement and progress, for the defendant city has ample power and is charged with the duty under its own laws to take bonds indemnifying it against any liability arising in the manner stated in this petition.
The general demurrer in this case should be overruled, and the city required to answer or make other defense to the causes of action stated in the petition.
This cause in Division Two was assigned to Bond, G., and his opinion, concurred in by Boy, G., was approved by said Division. As rewritten by Bond, G., since the majority opinion, it is adopted as the dissenting opinion of Valliant, G. J., and Kennish and Brotan, JJ.